


110 HR 6976 IH: Preventing Manipulation in Commodity

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6976
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mrs. Tauscher (for
			 herself, Mr. Davis of Alabama, and
			 Mrs. McCarthy of New York) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Commodity Exchange Act to bring greater
		  transparency and accountability to commodity markets, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Manipulation in Commodity
			 Markets Act of 2008.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definition of energy commodity.
				Sec. 4. Speculative limits and transparency of off-shore
				trading.
				Sec. 5. Disaggregation of index funds and other data in energy
				and agriculture markets.
				Sec. 6. Detailed reporting from index traders and swap
				dealers.
				Sec. 7. Transparency and recordkeeping authorities.
				Sec. 8. Trading limits to prevent excessive
				speculation.
				Sec. 9. Modifications to core principles applicable to position
				limits for contracts in agricultural and energy commodities.
				Sec. 10. CFTC Administration.
				Sec. 11. Review of prior actions.
				Sec. 12. Review of over-the-counter markets.
				Sec. 13. Studies; reports.
				Sec. 14. Over-the-counter authority.
				Sec. 15. Expedited process.
			
		3.Definition of
			 energy commodity
			(a)Definition of energy
			 commoditySection 1a of the Commodity Exchange Act (7 U.S.C. 1a)
			 is amended—
				(1)by redesignating
			 paragraphs (13) through (34) as paragraphs (14) through (35), respectively;
			 and
				(2)by inserting after
			 paragraph (12) the following:
					
						(13)Energy commodityThe term energy commodity
				means—
							(A)coal;
							(B)crude oil, gasoline, diesel fuel, jet fuel,
				heating oil, and propane;
							(C)electricity;
							(D)natural gas;
				and
							(E)any other
				substance that is used as a source of energy, as the Commission, in its
				discretion, deems
				appropriate.
							.
				(b)Conforming
			 amendments
				(1)Section
			 2(c)(2)(B)(i)(II)(cc) of the Commodity Exchange Act (7 U.S.C.
			 2(c)(2)(B)(i)(II)(cc)) is amended—
					(A)in subitem (AA),
			 by striking section 1a(20) and inserting section
			 1a(21); and
					(B)in subitem (BB),
			 by striking section 1a(20) and inserting section
			 1a(21).
					(2)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 is amended by
			 striking section 1a(32) and inserting section
			 1a.
				(3)Section 402 of the
			 Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27) is amended—
					(A)in subsection
			 (a)(7), by striking section 1a(20) and inserting section
			 1a; and
					(B)in subsection
			 (d)—
						(i)in paragraph
			 (1)(B), by striking section 1a(33) and inserting section
			 1a; and
						(ii)in paragraph
			 (2)(D), by striking section 1a(13) and inserting section
			 1a.
						4.Speculative
			 limits and transparency of off-shore trading
			(a)In
			 generalSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the
			 following:
				
					(e)Foreign boards
				of trade
						(1)In
				generalThe Commission may not permit a foreign board of trade to
				provide to the members of the foreign board of trade or other participants
				located in the United States direct access to the electronic trading and order
				matching system of the foreign board of trade with respect to an agreement,
				contract, or transaction in an energy or agricultural commodity that settles
				against any price (including the daily or final settlement price) of 1 or more
				contracts listed for trading on a registered entity, unless—
							(A)the foreign board of trade makes public
				daily trading information regarding the agreement, contract, or transaction
				that is comparable to the daily trading information published by the registered
				entity for the 1 or more contracts against which the agreement, contract, or
				transaction traded on the foreign board of trade settles; and
							(B)the foreign board
				of trade (or the foreign futures authority that oversees the foreign board of
				trade)—
								(i)adopts position limits (including related
				hedge exemption provisions) for the agreement, contract, or transaction that
				are comparable, taking into consideration the relative sizes of the respective
				markets, to the position limits (including related hedge exemption provisions)
				adopted by the registered entity for the 1 or more contracts against which the
				agreement, contract, or transaction traded on the foreign board of trade
				settles;
								(ii)has the authority
				to require or direct market participants to limit, reduce, or liquidate any
				position the foreign board of trade (or the foreign futures authority that
				oversees the foreign board of trade) determines to be necessary to prevent or
				reduce the threat of price manipulation, excessive speculation as described in
				section 4a, price distortion, or disruption of delivery or the cash settlement
				process;
								(iii)agrees to
				promptly notify the Commission of any change regarding—
									(I)the information
				that the foreign board of trade will make publicly available;
									(II)the position
				limits that the foreign board of trade or foreign futures authority will adopt
				and enforce;
									(III)the position reductions required to prevent
				manipulation, excessive speculation as described in section 4a, price
				distortion, or disruption of delivery or the cash settlement process;
				and
									(IV)any other area of
				interest expressed by the Commission to the foreign board of trade or foreign
				futures authority;
									(iv)provides information to the Commission
				regarding large trader positions in the agreement, contract, or transaction
				that is comparable to the large trader position information collected by the
				Commission for the 1 or more contracts against which the agreement, contract,
				or transaction traded on the foreign board of trade settles; and
								(v)provides the Commission with information
				necessary to publish reports on aggregate trader positions for the agreement,
				contract, or transaction traded on the foreign board of trade that are
				comparable to such reports for 1 or more contracts against which the agreement,
				contract, or transaction traded on the foreign board of trade settles.
								(2)Existing foreign
				boards of tradeParagraph (1) shall not be effective with respect
				to any agreement, contract, or transaction in an energy commodity executed on a
				foreign board of trade to which the Commission had granted direct access
				permission before the date of the enactment of this subsection until the date
				that is 180 days after such date of
				enactment.
						.
			(b)Liability of
			 registered persons trading on a foreign board of trade
				(1)Section 4(a) of
			 such Act (7 U.S.C. 6(a)) is amended by inserting or by subsection
			 (f) after Unless exempted by the Commission pursuant to
			 subsection (c).
				(2)Section 4 of such
			 Act (7 U.S.C. 6) is further amended by adding at the end the following:
					
						(f)A person registered with the Commission, or
				exempt from registration by the Commission, under this Act may not be found to
				have violated subsection (a) with respect to a transaction in, or in connection
				with, a contract of sale of a commodity for future delivery if the person has
				reason to believe the transaction and the contract is made on or subject to the
				rules of a board of trade that is legally organized under the laws of a foreign
				country, authorized to act as a board of trade by a foreign futures authority,
				subject to regulation by the foreign futures authority, and has not been
				determined by the Commission to be operating in violation of subsection
				(a).
						.
				(c)Contract
			 enforcement for foreign futures contractsSection 22(a) of such
			 Act (7 U.S.C. 25(a)) is amended by adding at the end the following:
				
					(5)A contract of sale
				of a commodity for future delivery traded or executed on or through the
				facilities of a board of trade, exchange, or market located outside the United
				States for purposes of section 4(a) shall not be void, voidable, or
				unenforceable, and a party to such a contract shall not be entitled to rescind
				or recover any payment made with respect to the contract, based on the failure
				of the foreign board of trade to comply with any provision of this
				Act.
					.
			5.Disaggregation of
			 index funds and other data in energy and agriculture marketsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6), as amended by section 4 of this Act, is amended by adding at the end
			 the following:
			
				(g)Disaggregation
				of index funds and other data in energy and agriculture marketsSubject to section 8 and beginning within
				30 days of the issuance of the final rule required by section 4h, the
				Commission shall disaggregate and make public weekly—
					(1)the number of positions and total value of
				index funds and other passive, long-only and short-only positions (as defined
				by the Commission) in all energy and agricultural markets to the extent such
				information is available; and
					(2)data on speculative positions relative to
				bona fide physical hedgers in those markets to the extent such information is
				available.
					.
		6.Detailed
			 reporting from index traders and swap dealersSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6), as amended by sections 4 and 5 of this Act, is amended by adding at
			 the end the following:
			
				(h)Index traders
				and swap dealers reportingThe Commission shall issue a proposed rule
				defining and classifying index traders and swap dealers (as those terms are
				defined by the Commission) for purposes of data reporting requirements and
				setting routine detailed reporting requirements for such entities in designated
				contract markets, derivatives transaction execution facilities, foreign boards
				of trade subject to section 4(e), and electronic trading facilities with
				respect to significant price discovery contracts with respect to exempt and
				agricultural commodities not later than 60 days after the date of the enactment
				of this subsection, and issue a final rule within 120 days after such date of
				enactment.
				.
		7.Transparency and
			 recordkeeping authorities
			(a)In
			 generalSection 4g(a) of the Commodity Exchange Act (7 U.S.C.
			 6g(a)) is amended—
				(1)by inserting
			 a before futures commission merchant; and
				(2)by inserting and transactions and
			 positions traded pursuant to subsection (g), (h)(1), or (h)(2) of section 2, or
			 any exemption issued by the Commission by rule, regulation or order,
			 after United States or elsewhere,.
				(b)Reports of deals
			 equal to or in excess of trading limitsSection 4i of such Act (7 U.S.C. 6i) is
			 amended—
				(1)in the first
			 sentence—
					(A)by inserting
			 (a) before It shall; and
					(B)by inserting
			 in the United States or elsewhere, and of transactions and positions in
			 any such commodity entered into pursuant to subsection (g), (h)(1), or (h)(2)
			 of section 2, or any exemption issued by the Commission by rule, regulation or
			 order before , and of cash or spot; and
					(2)by striking all
			 that follows the 1st sentence and inserting the following:
					
						(b)With respect to agricultural and energy
				commodities, upon special call by the Commission, any person shall provide to
				the Commission, in a form and manner and within the period specified in the
				special call, books and records of all transactions and positions traded on or
				subject to the rules of any board of trade or electronic trading facility in
				the United States or elsewhere, or pursuant to subsection (g), (h)(1), or
				(h)(2) of section 2, or any exemption issued by the Commission by rule,
				regulation, or order, as the Commission may determine appropriate to deter and
				prevent price manipulation or any other disruption to market integrity or to
				diminish, eliminate, or prevent excessive speculation as described in section
				4a(a).
						(c)Such books and records described in
				subsections (a) and (b) shall show complete details concerning all such
				transactions, positions, inventories, and commitments, including the names and
				addresses of all persons having any interest therein, shall be kept for a
				period of 5 years, and shall be open at all times to inspection by any
				representative of the Commission or the Department of Justice. For the purposes
				of this section, the futures and cash or spot transactions and positions of any
				person shall include such transactions and positions of any persons directly or
				indirectly controlled by the
				person.
						.
				(c)Conforming
			 amendments
				(1)Section 2(g) of such Act (7 U.S.C. 2(g)) is
			 amended—
					(A)by inserting
			 4g(a), 4i, before 5a (to; and
					(B)by inserting
			 , and the regulations of the Commission pursuant to section 4c(b)
			 requiring reporting in connection with commodity option transactions,
			 before shall apply.
					(2)Section 2(h)(2)(A)
			 of such Act (7 U.S.C. 2(h)(2)(A)) is amended to read as follows:
					
						(A)sections 4g(a), 4i, 5b, and 12(e)(2)(B),
				and the regulations of the Commission pursuant to section 4c(b) requiring
				reporting in connection with commodity option
				transactions;
						.
				8.Trading limits to
			 prevent excessive speculationSection 4a of the Commodity Exchange Act (7
			 U.S.C. 6a) is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 (1) after (a); and
				(B)by adding after
			 and below the end the following:
					
						(2)In accordance with the standards set forth
				in paragraph (1) of this subsection and consistent with the good faith
				exception cited in subsection (b)(2), with respect to agricultural commodities
				enumerated in section 1a(4) and energy commodities, the Commission, within 60
				days after the date of the enactment of this paragraph, shall by rule,
				regulation, or order establish limits on the amount of positions that may be
				held by any person with respect to contracts of sale for future delivery or
				with respect to options on such contracts or commodities traded on or subject
				to the rules of a contract market or derivatives transaction execution
				facility, or on an electronic trading facility as a significant price discovery
				contract.
						(3)In establishing the limits required in
				paragraph (2), the Commission shall set limits—
							(A)on the number of positions that may be
				held by any person for the spot month, each other month, and the aggregate
				number of positions that may be held by any person for all months;
							(B)to the maximum extent practicable, in
				its discretion—
								(i)to diminish, eliminate, or prevent
				excessive speculation as described under this section;
								(ii)to deter and prevent market manipulation,
				squeezes, and corners;
								(iii)to ensure sufficient market
				liquidity for bona fide hedgers; and
								(iv)to ensure that the price discovery
				function of the underlying market is not disrupted; and
								(C)to
				the maximum extent practicable, in its discretion, take into account the total
				number of positions in fungible agreements, contracts, or transactions that a
				person can hold in agricultural and energy commodities in other markets.
							(4)(A)Not later than 150 days after the date of
				the enactment of this paragraph, the Commission shall convene a Position Limit
				Agricultural Advisory Group and a Position Limit Energy Group, each group
				consisting of representatives from—
								(i)5 predominantly commercial short
				hedgers of the actual physical commodity for future delivery;
								(ii)5 predominantly commercial long
				hedgers of the actual physical commodity for future delivery;
								(iii)4 non-commercial participants in
				markets for commodities for future delivery; and
								(iv)each designated contract market or
				derivatives transaction execution facility upon which a contract in the
				commodity for future delivery is traded, and each electronic trading facility
				that has a significant price discovery contract in the commodity.
								(B)Not later than 60 days after the date on
				which the advisory groups are convened under subparagraph (A), and annually
				thereafter, the advisory groups shall submit to the Commission advisory
				recommendations regarding the position limits to be established in paragraph
				(2) and a recommendation as to whether the position limits should be
				administered directly by the Commission, or by the registered entity on which
				the commodity is listed (with enforcement by both the registered entity and the
				Commission).
							;
				and
				(2)in
			 subsection (c)—
				(A)by inserting
			 (1) after (c); and
				(B)by adding after
			 and below the end the following:
					
						(2)With respect to agricultural and energy
				commodities, for the purposes of contracts of sale for future delivery and
				options on such contracts or commodities, a bona fide hedging transaction or
				position is a transaction or position that—
							(A)(i)represents a substitute
				for transactions to be made or positions to be taken at a later time;
								(ii)is economically appropriate to the
				reduction of risks in the conduct and management of a commercial or other
				enterprise; and
								(iii)arises from the potential change in the
				value of—
									(I)assets that a person owns, produces,
				manufactures, processes, or merchandises or anticipates owning, producing,
				manufacturing, processing, or merchandising;
									(II)liabilities that a person owns or
				anticipates incurring; or
									(III)services that a person provides,
				purchases, or anticipates providing or purchasing; or
									(B)reduces risks attendant to a position
				resulting from a transaction that—
								(i)was executed pursuant to subsection
				(d), (g), (h)(1), or (h)(2) of section 2, or an exemption issued by the
				Commission by rule, regulation or order; and
								(ii)would qualify as a bona fide
				hedging transaction pursuant to paragraph (2)(A) of this
				subsection.
								.
				9.Modifications to
			 core principles applicable to position limits for contracts in agricultural and
			 energy commodities
			(a)Contracts traded
			 on contract marketsSection
			 5(d)(5) of the Commodity Exchange Act (7 U.S.C. 7(d)(5)) is amended by striking
			 all that follows adopt and inserting , for speculators,
			 position limitations with respect to agricultural commodities enumerated in
			 section 1a(4) or energy commodities, and position limitations or position
			 accountability with respect to other commodities, where necessary and
			 appropriate..
			(b)Contracts traded
			 on derivatives transaction execution facilitiesSection 5a(d)(4) of such Act (7 U.S.C.
			 7a(d)(4)) is amended by striking all that follows adopt and
			 inserting , for speculators, position limitations with respect to energy
			 commodities, and position limitations or position accountability with respect
			 to other commodities, where necessary and appropriate for a contract, agreement
			 or transaction with an underlying commodity that has a physically deliverable
			 supply..
			(c)Significant
			 price discovery contractsSection 2(h)(7)(C)(ii)(IV) of such Act (7
			 U.S.C. 2(h)(7)(C)(ii)(IV)) is amended by striking where
			 necessary and all that follows through in significant price
			 discovery contracts and inserting for speculators, position
			 limitations with respect to significant price discovery contracts in energy
			 commodities, and position limitations or position accountability with respect
			 to significant price discovery contracts in other commodities.
			10.CFTC
			 Administration
			(a)Additional
			 Commodity Futures Trading Commission employees for improved
			 enforcementSection 2(a)(7) of the Commodity Exchange Act (7
			 U.S.C. 2(a)(7)) is amended by adding at the end the following:
				
					(D)Additional
				employeesAs soon as practicable after the date of the enactment
				of this subparagraph, subject to appropriations, the Commission shall appoint
				at least 100 full-time employees (in addition to the employees employed by the
				Commission as of the date of the enactment of this subparagraph)—
						(i)to
				increase the public transparency of operations in agriculture and energy
				markets;
						(ii)to improve the
				enforcement of this Act in those markets; and
						(iii)to carry out
				such other duties as are prescribed by the
				Commission.
						.
			(b)Inspector General
			 of Commodity Futures Trading Commission
				(1)Elevation of
			 office
					(A)Inclusion of
			 CFTC in definition of establishmentSection 11(2) of the
			 Inspector General Act of 1878 (5 U.S.C. App.) is amended by striking or
			 the Export-Import Bank, and inserting , the Export-Import Bank,
			 or the Commodity Futures Trading Commission,.
					(B)Exclusion of
			 CFTC from definition of designated Federal entitySection
			 8G(a)(2) of such Act (5 U.S.C. App.) is amended by striking the
			 Commodity Futures Trading Commission,.
					(2)TransitionUntil
			 such time as the Inspector General of the Commodity Futures Trading Commission
			 is appointed in accordance with section 3 of the Inspector General Act of 1978,
			 the Office of Inspector General of the Commission shall continue in effect as
			 provided in such Act before the date of the enactment of this Act.
				11.Review of prior
			 actionsNotwithstanding any
			 other provision of the Commodity Exchange Act, the Commodity Futures Trading
			 Commission shall review, as appropriate, all regulations, rules, exemptions,
			 exclusions, guidance, no action letters, orders, other actions taken by or on
			 behalf of the Commission, and any action taken pursuant to the Commodity
			 Exchange Act by an exchange, self-regulatory organization, or any other
			 registered entity, that are currently in effect, to ensure that such prior
			 actions are in compliance with the provisions of this Act.
		12.Review of
			 over-the-counter markets
			(a)StudyThe Commodity Futures Trading Commission
			 shall conduct a study—
				(1)to determine the efficacy, practicality,
			 and consequences of establishing position limits for agreements, contracts, or
			 transactions conducted in reliance on sections 2(g) and 2(h) of the Commodity
			 Exchange Act and of any exemption issued by the Commission by rule, regulation
			 or order, as a means to deter and prevent price manipulation or any other
			 disruption to market integrity or to diminish, eliminate, or prevent excessive
			 speculation as described in section 4a of such Act for physical-based
			 commodities; and
				(2)to determine the efficacy, practicality,
			 and consequences of establishing aggregate position limits for similar
			 agreements, contracts, or transactions for physical-based commodities
			 traded—
					(A)on designated
			 contract markets;
					(B)on derivatives
			 transaction execution facilities; and
					(C)in reliance on
			 such sections 2(g) and 2(h) and of any exemption issued by the Commission by
			 rule, regulation or order.
					(b)Public
			 hearingsThe Commission shall
			 provide for not less than 2 public hearings to take testimony, on the record,
			 as part of the fact- gathering process in preparation of the report.
			(c)Report and
			 RecommendationsNot less than
			 12 months after the date of the enactment of this section, the Commission shall
			 provide to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report
			 that—
				(1)describes the
			 results of the study; and
				(2)provides
			 recommendations on any actions necessary to deter and prevent price
			 manipulation or any other disruption to market integrity or to diminish,
			 eliminate, or prevent excessive speculation as described in section 4a of the
			 Commodity Exchange Act for physical-based commodities, including—
					(A)any additional
			 statutory authority that the Commission determines to be necessary to implement
			 the recommendations; and
					(B)a description of the resources that the
			 Commission considers to be necessary to implement the recommendations.
					13.Studies;
			 reports
			(a)Study relating
			 to international regulation of energy commodity markets
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the international regime
			 for regulating the trading of energy commodity futures and derivatives.
				(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
					(A)key common
			 features and differences among countries in the regulation of energy commodity
			 trading, including with respect to market oversight and enforcement standards
			 and activities;
					(B)variations among countries with respect to
			 the use of position limits, position accountability levels, or other thresholds
			 to detect and prevent price manipulation, excessive speculation as described in
			 section 4a of the Commodity Exchange Act, or other unfair trading
			 practices;
					(C)variations in
			 practices regarding the differentiation of commercial and noncommercial
			 trading;
					(D)agreements and practices for sharing market
			 and trading data among futures authorities and between futures authorities and
			 the entities that the futures authorities oversee; and
					(E)agreements and
			 practices for facilitating international cooperation on market oversight,
			 compliance, and enforcement.
					(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that—
					(A)describes the
			 results of the study;
					(B)addresses whether
			 there is excessive speculation, and if so, the effects of any such speculation
			 and energy price volatility on energy futures; and
					(C)provides
			 recommendations to improve openness, transparency, and other necessary elements
			 of a properly functioning market in a manner that protects consumers in the
			 United States.
					(b)Study relating
			 to effects of speculators on agriculture and energy futures markets and
			 agriculture and energy prices
				(1)StudyThe Comptroller General of the United
			 States shall conduct a study of the effects of speculators on agriculture and
			 energy futures markets and agriculture and energy prices.
				(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
					(A)the effect of increased amounts of capital
			 in agriculture and energy futures markets;
					(B)the impact of the roll-over of positions by
			 index fund traders and swap dealers on agriculture and energy futures markets
			 and agriculture and energy prices; and
					(C)the extent to which
			 each factor described in subparagraphs (A) and (B) and speculators—
						(i)affect—
							(I)the pricing of agriculture and energy
			 commodities; and
							(II)risk management
			 functions; and
							(ii)contribute to
			 economically efficient price discovery.
						(3)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that describes the
			 results of the study.
				14.Over-the-counter
			 authority
			(a)In
			 generalSection 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is amended by adding at the end the
			 following:
				
					(j)Over-the-counter
				authority
						(1)Within 60 days after the date of the
				enactment of this subsection, the Commission shall, by rule, regulation, or
				order, require routine reporting as it deems in its discretion appropriate, on
				not less than a monthly basis, of agreements, contracts, or transactions, with
				regard to an agricultural or energy commodity, entered into in reliance on
				subsection (g), (h)(1), or (h)(2) of section 2, or any exemption issued by the
				Commission by rule, regulation, or order that are fungible (as defined by the
				Commission) with agreements, contracts, or transactions traded on or subject to
				the rules of any board of trade or of any electronic trading facility with
				respect to a significant price discovery contract.
						(2)Notwithstanding subsections (g), (h)(1),
				and (h)(2) of section 2, and any exemption issued by the Commission by rule,
				regulation, or order, the Commission shall assess and issue a finding on
				whether the agreements, contracts, or transactions reported pursuant to
				paragraph (1), alone or in conjunction with other similar agreements,
				contracts, or transactions, have the potential to—
							(A)disrupt the liquidity or price discovery
				function on a registered entity;
							(B)cause a severe
				market disturbance in the underlying cash or futures market for an agricultural
				or energy commodity; or
							(C)prevent or otherwise impair the price of a
				contract listed for trading on a registered entity from reflecting the forces
				of supply and demand in any market for an agricultural commodity enumerated in
				section 1a(4) or an energy commodity.
							(3)If the Commission makes a finding pursuant
				to paragraph (2) of this subsection, the Commission may, in its discretion,
				utilize its authority under section 8a(9) to impose position limits for
				speculators on the agreements, contracts, or transactions involved and take
				corrective actions to enforce the
				limits.
						.
			(b)Conforming
			 amendments
				(1)Section 2(g) of
			 such Act (7 U.S.C. 2(g)) is amended by inserting subsection (j) of this
			 section, and after (other than.
				(2)Section 2(h)(2)(A)
			 of such Act (7 U.S.C. 2(h)(2)(A)) is amended by inserting subsection (j)
			 of this section and before sections.
				(3)Section 8a(9) of such Act (7 U.S.C.
			 12a(a)(9)) is amended by inserting after of the Commission’s
			 action the following: , and to fix and enforce limits to
			 agreements, contracts, or transaction subject to section 2(j)(1) pursuant to a
			 finding made under section 2(j)(2).
				15.Expedited
			 processThe Commodity Futures
			 Trading Commission may use emergency and expedited procedures (including any
			 administrative or other procedure as appropriate) to carry out this Act if, in
			 its discretion, it deems it necessary to do so.
		
